Dear Ms. Simmons:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding. You indicate that you hold the full-time position of 911 Coordinator for the Beauregard Parish Communications District, being paid by the Police Jury who appoints the members of the Communication District. The 911 Communication District built a new communications center as an annex to the parish jail with a joint agreement between the 911 District and the Beauregard Parish Sheriff to run the Center. The Sheriff provides dispatchers for the Center and pays their salaries, which are supplemented by the 911 district. You indicate you are also working as a Beauregard Parish Reserve Deputy Sheriff without compensation, and act as a dispatcher in the Communication Center in connection with that volunteer position which entails 40 to 80 hours per month of your time.
You ask whether it is permissible for you to become a paid part time employee for the Beauregard Parish Sheriff and continue to be a paid Beauregard Parish 911 Coordinator.
The answer to your inquiry is set forth in R.S. 62:63. Paragraph (A) of R.S. 62:63 is relative to a person holding an elective office, appointive office or employment in any branch of state government or a political subdivision thereof from holding at the same time another elective office, appointive office, or employment "in the government of a foreign country, in the government of the United States, or in the government of another state."
Paragraph (B) prohibits a person from holding office or employment in one branch of state government holding at the same time another office or employment in any other branch of the state government. Thus, if you are in the legislative branch of state government, you cannot also serve in the judicial or executive branch.
Paragraphs (C) and (F) set forth prohibitions for a person holding elective office in the government of the state, whereas Paragraph (D) pertains to persons holding an elective office in a political subdivision of the state.
We find pertinent to your inquiry is R.S. 62:63(E) which provides as follows:
      No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Under this provision we find no prohibition against you holding part-time employment with the sheriff in addition to your full time position as the 911 Coordinator.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                   By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR